DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Application
	The remarks and amendments filed on 08/16/2022 are acknowledged. Claims 1, 3, 5-6, 8-10, 12-13, 16-18, 21-24, and 28-33 are pending, claims 6-8, 10, 12-13, 16-18, 21-24, 28-31 are withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 08/16/2022 and 07/20/2022 are acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5-6, 8-10, 12-13, 16-18, 21-24, and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and its dependent claims are indefinite.  They fail to show the end caps of the repeating unit of the polymer claimed and thus the metes and bounds of the polymers claimed cannot be appropriately determined.  Additionally, a compound can’t “comprise”. It has to “consist” of the formula and associated R groups and their definition. Further dependent claims do not appear to rectify this issue. Appropriate correction and/or clarification is required.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov, K.A., et al., (J. Polymer Sci., 1958) in view of Kushibiki, N., et al., U.S. Patent 5,596,060 or Shin, et al., U.S. Patent 8,512,870.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 04/28/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Andrianov teaches polymetalloxanes having the formula (R3SiO)3TiOTi(OSiR3)2OH and (R3SiO)3Ti-O-Ti(OSiR3)2-O-Ti(OSiR3)2-Ti(OSiR3)3 where R3 is either CH3 OR C2H6 and where the hydroxyl terminated version is the growing chain and the siloxane terminated version is an addition product in the growing polymers that are in the presence of further solvents. (See page 521, Titanosiloxanes and page 513 last paragraph.) The hydroxyl reads on R1 as a hydroxyl or (OR2) where R2 is hydrogen. When R3 in the art is CH3 this is a trimethylsiloxy group and C2H6 is triethylsiloxy group this reads on the claimed R1 compare instant claims 1, 3, and 9.
	Andrianov does not teach a molecular weight of 10,000 Da or more for the titanosiloxanes nor controlling the ratio of TiO to SiO units to one another.
Kushibiki teaches controlling both the molecular weight and index of refraction of transparent polytitanosiloxanes by controlling the ratio of the titanium oxide and silioxane subunits to one another in a range from 100:1 to 1:100 being preferred. (See column 3, lines 1-18.) Kushibiki teaches creating specific examples of such polytitanosiloxanes with average molecular weights at 25,000; 45,000; and 20,000 g/mol. (See examples 1-3.) Kushibiki teaches that such polymers may be useful in optical devices such as anti-reflective films. (See column 5, lines 35-40.) 
Shin teaches making transparent polytitanosiloxanes having a weight average molecular weight of 100-100,000 g/mol and controlling the ratios of the metal (titanium, etc.) units to siloxane units within the molar ratios of 0-1. (See column 8, lines 6-13.) Shin teaches that such compositions also have high refractive index and high transmission. (See column 12, lines 15-60.) Shin teaches that such polymers may be used in materials that may been to be opaque or reflective while at high temperatures. (See column 8, lines 48-56.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide for a ratio of titano to siloxy subunits in the polytitanosiloxanes of Andrianov at a ratio of from 100:1 to 1:100 or 0-1 as taught by Kushibiki or Shin that would provide for high refractive index polytitanosiloxanes and molecular weights from 100-100,000 g/mol or 20-45,000 g/mol. One of ordinary skill in the art would have been motivated to make this modification in order to provide for higher molecular weight and higher refractive index polymers useful in devices such as anti-reflective coatings as taught by Kushibiki or Shin. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to forming polytitanosiloxanes and both Kushibiki or Shin teach that such molecular weights are readily obtains for polytitanosiloxane polymers and that by controlling the weight of the titano and siloxane subunits one can provide for polymers within this common art accepted molecular weight range that also provide for polymers having a high refractive index. Regarding claim 33, the refractive index of a film is dependent not only upon some of the materials of which the film is made but also further parameters such as the thickness of the film which is not provided in the claim. As the refractive index of the film can vary significantly given this thickness and the polymers of the prior art as well as those claimed have the same structural formula, the polymers of the prior art would be expected to be able to provide for this function given an appropriately thick film layer.

Response to Applicant’s Arguments Regarding Above Rejections
Applicants have argued that the polymers claimed provide for unexpected results providing for advantageous effects associated with the content of the (R3-3SiO-) group in transparency and light transmittance the claims are non-obvious in view of the art.
In response to these arguments, while the claimed compositions provided in the examples do appear to show unexpected light transparency and light transmittance the claims as currently provided do not appear to be commensurate in scope with the showing provided as the showing in the examples is directed to specific polymetalloxane species where the polymer terminal R groups are provided based upon the starting materials used such as Tributoxy(trimethylsiloxy)titanium mixed with PGMEA IPA tributylamine yielding set terminal R groups whereas the instant claims are directed to a Markush of polymers comprising a monomer yet no specific terminal R groups are provided allowing for an innumerable number of other end caps or polymer species to be present making the claims broader than the showing. Given this the this evidence provided in the examples is insufficient to rebut the prima facie case made because experiments limited to the smaller subset of polymers in the examples do not provide results covering the full extent of the instant claims


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618
                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618